—In a proceeding pursuant to CPLR article 78 to review a determination of the Commissioner of the New York City Department of Correction dated December 23, 1987 and a determination of the Commissioner of the New York State Department of Correctional Services dated February 11, 1988, both of which denied the petitioner’s request to have the time she resided at Project Green Hope credited to her prison sentence, the petitioner appeals from a judgment of the Supreme Court, Kings County (Shaw, J.), dated August 17,1988, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
We agree with the Supreme Court that the respondents correctly excluded from their computation of the petitioner’s jail-time credit the period of time she resided at Project Green Hope, a private residential rehabilitation center for women, as a condition of being released on her own recognizance while awaiting disposition of her case (see, Correction Law § 600-a; Penal Law § 70.30 [3]). Although she was subject to a number of rules and regulations while in residence there, the petitioner was not "in custody” for purposes of jail-time credit under Penal Law § 70.30 (3) (see, Matter of Hawkins v Coughlin, 132 AD2d 381, affd 72 NY2d 158; People v Graham, 89 AD2d 671). Kunzeman, J. P., Kooper and Sullivan, JJ., concur.